Citation Nr: 1417197	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-41 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the service-connected bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for the service-connected right hand scar between the second and third metacarpal, status post surgical removal. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and September 2010 rating decisions of the RO.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals copies of additional VA outpatient treatment records, the majority of which are also contained in the Veteran's paper claims file.  Regardless, these records have been reviewed by both the RO and Board in conjunction with the claims on appeal.

The record reflects that the Veteran has also complained of general hand pain and has been diagnosed with right hand arthritis, and as such he appears to be raising a claim for service connection for this disability.  As this matter is not currently before the Board, it is referred to the RO for appropriate development.


FINDINGS OF FACT

1. The service-connected bilateral hearing loss disability is not shown to be productive of worse that Level VIII designation in the right ear or Level V hearing on the left.

2.  The service-connected scar of the right hand between the second and third metacarpal, status post-surgical removal is shown to be tender or painful on examination, but is of an area of less than 77 square centimeters; nor is it shown  to be productive of a limitation of range of motion or other loss of function.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 30 percent for the service-connected bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residual scar of the right hand between the second and third metacarpal, status post surgical removal, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.118 including Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for increased ratings, in November 2009 and March 2010 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for his bilateral hearing loss and scar disabilities, respectively.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2009 and March 2010 letters.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran has also been afforded various VA examinations with respect to the claims. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.    

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.


II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, as explained below, uniform ratings for both disabilities are warranted. 


A.   Hearing Loss

The service-connected bilateral hearing loss disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Historically, the RO awarded service connection for bilateral hearing loss in an August 2005 rating decision.  A 30 percent rating was assigned, effective on March 20, 2005.  The Veteran filed the instant claim for increased rating in October 2009.  

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

On VA examination in December 2009, the Veteran reported worsening hearing.  On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
75
LEFT
30
80
85
85

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 68 percent in the left ear.  Mild to severe bilateral sensorineural hearing loss was diagnosed.  While the examiner noted that this disability caused significant effects on occupational, namely with respect to difficulty hearing, he also determined that the disability caused no effect on daily activities.  

Applying the method for evaluating hearing loss to the results of the Veteran's December 2009 audiological evaluation reveals Level VIII hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  

Given that the Veteran's right ear hearing was 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 4.86 also applies.  Based on application of the reported findings to Table VI, Level VI hearing in the right ear is shown.

On VA audiology consultation in July 2010, it was noted that the Veteran had not been seen in many years.  It was noted that he was issued binaural hearing aids in 2005, but he had not returned for follow up or repairs since initial hearing aid issuance.  He reported a new complaint of intermittent brief duration left ear pain, starting approximately 1 year prior, occurring on a daily basis but mainly in the morning hours, and lasting 1 to 2 minutes before resolving by itself.  

Otoscopy showed that the ear canals were clear of excess cerumen and debris.  The tympanic membranes were intact with normal landmarks.  Audiometric hearing loss through 1 kilohertz then sloping to severe sensorineural hearing loss at 1.5 kilohertz and beyond in the right ear, with fairly poor speech recognition.  

In the left ear, there was mild sensorineural hearing loss through 2 kilohertz, then sloping from moderate to severe sensorineural hearing loss kilohertz and beyond.  He had fair speech recognition in the left ear.  

The Veteran was subsequently seen in the ear, nose and throat clinic in August 2010.  His complaints of left ear were related to his left TMJ.

In September 2010, the Veteran was given new hearing aids.  

An April 2011 VA audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
85
80
80
LEFT
25
35
45
60

Speech audiometry revealed speech recognition ability of 46 percent in the right ear and 64 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.  The examiner again noted that the Veteran's disability caused significant impairment on occupation, as it caused hearing difficulties.  

Applying the method for evaluating hearing loss to the results of the Veteran's April 2011 audiological evaluation reveals Level VIII hearing in the right ear and Level V hearing in the left ear, based on application of the reported findings to Table VI.  

Given that the Veteran's right ear hearing was again 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 4.86 also applies.  However, application of the reported findings to Table VIA yields only level V hearing in the right ear, and thus a higher rating on this basis is not warranted.

On VA examination in April 2012, the Veteran reported that his hearing loss impacted his daily life in that he could not hear conversion even with use of hearing aids.  He also reported that his right ear felt like something was crawling in it. 

On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
80
80
85
LEFT
25
35
50
60

Speech audiometry revealed speech recognition ability of 76 percent in the each ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.  

Applying the method for evaluating hearing loss to the results of the Veteran's April 2012 audiological evaluation reveals Level IV hearing in the right ear and Level III hearing in the left ear, based on application of the reported findings to Table VI.  

Given that the Veteran's right ear hearing was 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 4.86 also applies.  Application of the reported findings to Table VIA yields level V hearing in the right ear. 

In sum, the audiological examinations reveal, at worst, Level VIII designation in the right ear and Level V in the left ear.  These findings correspond to a 30 percent rating under Table VII.  See 38 C.F.R. § 4.85.  As such, a rating in excess of 30 percent is not warranted.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions regarding his bilateral hearing loss.  

However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board finds that a rating in excess of 30 percent for the service connected bilateral hearing loss disability is not warranted.



B. Scar of the Right Hand

The service-connected scar of the right hand, between the second and third metacarpal, status post surgical removal of metallic fragment is rated as 10 percent disabling  pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

Historically, the RO awarded service connection for scar of the right hand, between the second and third metacarpal, status post surgical removal of metallic fragment, in an August 2005 rating decision.  A 10 percent rating was assigned, effective on March 20, 2005.  The Veteran filed the instant claim for increased rating in March 2010.  

There has been a change to the criteria for rating disabilities of the skin prior to the Veteran's claim. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008 and apply to all claims filed after this date. Id.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  

Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  

The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801-7802.

The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

On VA examination in April 2010, the Veteran reported that, since the in-service surgery for removal of metallic fragment, he had experienced pain in his hand, causing him to have a weakened grip.  He claimed that he dropped objects because of this condition, and it was worse with increased activity.    He stated that the pain was constant and rated at 5 out of 10, increased to 8 out of 10 with increased use.  He described the pain as a sharp electric-type pain that was worsened with grabbing items.  There was no frequent skin loss or ulceration or breakdown of the scar.  The scar itself was painful.  There was no disfigurement.  

On examination, the examiner observed that the Veteran's scar was at the radial border of the middle finger, measuring 1 centimeter in length.  It was 1 centimeter distal to the distal palmar crease at this level and was located volarly.  The scar was tender to palpation.  There was no adherence and it was smooth in texture.  It was not unstable, elevated or depressed.  

The scar was not superficial.  There was no superficial deep tissue loss.  There was no inflammation, edema, or Q-wave formation.  There was normal color that was barely visible.  There was no induration or inflexibility.  There was also no limitation of function caused by the scar.  The examiner noted that the Veteran was able to give a firm grip with the right hand and was able to open his palm completely.

On VA examination in April 2011, the Veteran continued to report constant pain in the right hand, which he rated an 8 out of 10.  The pain was aggravated by weather changes and any strenuous use of the right hand.  He took Percocet for treatment.  

The Veteran also reported that he had undergone a course of physical therapy without significant relief.  It was noted that he had not worked since 1990 due to multiple medical disabilities.  With respect to daily activities, the Veteran reported that he continually dropped objects when using his right hand.  He had difficulty performing tasks involving gripping such as sweeping, mopping, and making up his bed.  He stated that the pain was at a constant severe level, with no discrete flare-ups.  

On examination, all fingers could be brought to the mid-palm and opposed to the thumb with no gap.  There was marked tenderness to palpation between the volar aspect to the second and third metacarpals.  Grip and dorsal interosseous muscle strength was 5 out of 5.  

There was no bony deformity evidence.  Strength and dexterity were normal for grasping, pushing, pulling, twisting, and probing.  A diagnosis of deep tissue contusion of the right hand was assigned.  

The Veteran was also afforded a peripheral nerves examination in April 2012.  The Veteran reported that his right hand disability had worsened and that he could not write or grip objects with his right hand.  He also described difficulty using the fingers of his hand.  

On muscle strength testing, the Veteran's right hand grip and pinch (thumb to index fingers) were 5 out of 5.  He did not have muscle atrophy.  Deep tendon reflexes were normal.  The examiner indicated that the right radial nerve and median nerve were normal.  The upper and middle radicular groups were also normal.  

The examiner also observed that the Veteran had numerous medical problems including cervical and lumbar spine disorder, post operative, as well as Arnold Chiari malformation.  

The examiner added that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  In sum, he found no neurological or nerve abnormality related to the right hand scar, either from when the foreign object was removed or at the current examination.

On VA treatment in April 2012, the Veteran reported continued pain in the right hand with difficulty writing and grasping.  

An examination revealed no pedal edema, joint effusion, erythema, or warmth.  He had mild swelling of the right hand with slightly tender palmar nodules.  He had difficulty clenching his fist.

An April 2012 x-ray study of the right hand revealed mild degenerative changes of the hand with no acute fracture or dislocation.

Here, the scar is not shown to be deep and measuring an area of at least 12 square inches (77 square centimeters).  As noted on the April 2010 VA examination, there was no ulceration, adherence, tissue loss, instability, elevation, depression, inflammation or edema.   

Moreover, the scar, measuring approximately 1 centimeter in length, does not cover an area of at least 77 square centimeters. As such, the Board finds that a rating in excess of 10 percent under Diagnostic Code 7801 is not warranted.

As regards Diagnostic Code 7802, the Board notes that a rating in excess of 10 percent is not available under this code.  

A rating in excess of 10 percent is also not warranted under Diagnostic Code 7804.  Diagnostic Code 7804 only provides for a rating in excess of 10 percent if there are 3 or 4 unstable or painful scars involved. Here, the record does not indicate more than one scar.  

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the above-listed rating criteria. The scar is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.  

As indicated, the April 2012 VA examiner specifically determined that there was no neurological impairment of the right hand related to the scar or removal of the metallic fragment.  

Moreover, to the extent that the Veteran has complained of decreased grip strength and less movement in the hand and fingers, such complaints have not been related to the scar of the right hand between the second and third metacarpal, status post surgical removal.  

Moreover, on examination, his strength and dexterity were normal for grasping, pushing, pulling, twisting, and all fingers could be brought to the mid-palm and opposed to the thumb with no gap. 

While x-ray study of the hand has disclosed the presence of arthritis, such disability has not been associated with the scar of the right hand.  To the extent that the Veteran complains of pain, such symptomatology is contemplated in the 10 percent rating assigned for the scar.  

As such, the Board finds not basis to award a rating in excess of 10 percent on the basis of other limitation of function.

For all the foregoing reasons, there is no basis to assign a staged rating for the Veteran's scar of the right hand between the second and third metacarpal, status post surgical removal.  The claim for a higher rating must be denied.


B.  Both Claims

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected bilateral hearing loss and scar of the right hand between the second and third metacarpal, status post surgical removal are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected bilateral hearing loss and scar disabilities reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of others who are subject to the schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the service-connected bilateral hearing loss and scar as his symptoms have been primarily the same throughout the appeal period and finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the service-connected bilateral hearing loss and a rating in excess of 10 percent for the service-connected scar of the right hand between the second and third metacarpal, status post surgical removal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An increased rating in excess of 30 percent for the service-connected bilateral hearing loss is denied.
  
An increased rating in excess of 10 percent for the service-connected scar of the right hand between the second and third metacarpal, status post surgical removal is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


